Citation Nr: 0116886	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  98-04 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active military service from February 1967 to 
November 1969.  He has been represented throughout his appeal 
by the Disabled American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 1997 rating 
decision of the Buffalo, New York Regional Office (RO), which 
denied the veteran's claim of entitlement to a compensable 
evaluation for bilateral hearing loss.  The notice of 
disagreement with that determination was received in December 
1997.  The statement of the case was issued in January 1998.  
The substantive appeal was received in February 1998.  The 
appeal was received at the Board in May 2001.  

By a rating action in June 1998, the RO found that there was 
no clear and unmistakable error in the July 1978 rating 
decision, which included traumatic tension headaches with the 
diagnosis of post combat anxiety neurosis.  A notice of 
disagreement with that determination was received in July 
1998.  A statement of the case, addressing that issue, was 
issued in August 1998.  However, a timely substantive appeal 
was not received with respect to the claim of clear and 
unmistakable error in the July 1978 rating decision; and that 
issue has not been certified for appellate consideration.  
Accordingly, that issue is not in appellate status, and is 
not before the Board at this time.  38 U.S.C.A. § 7105(a) 
(West 1991); 38 C.F.R. § 20.200 (2000), VAOPGCPREC 9-99 
(1999).  

In a Statement in Support of Claim (VA Form 21-4138), 
received in November 2000, the veteran raised the issue of 
entitlement to a rating in excess of 10 percent for tinnitus 
aurium due to explosive concussion.  This matter has not been 
adjudicated by the RO, and it will not be addressed by the 
Board.  This issue is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran has Level I hearing acuity in his right ear 
and Level IV hearing acuity in his left ear.  

5.  Neither the old or new version of the rating criteria for 
hearing loss is more favorable to the veteran.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C.A. § 5107); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (1998 and 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

The records reflect that the veteran entered active duty in 
February 1967; an enlistment examination, conducted in 
January 1967, was negative for any complaints or findings of 
any ear or hearing abnormalities.  In May 1968, the veteran 
sustained a shell fragment wound in the right frontal sinus 
as a result of an explosion of a grenade.  The separation 
examination, conducted in September 1969, reported a finding 
of sensorineural hearing loss.  The veteran was seen at an 
ENT clinic in October 1969; audiometer readings for the right 
ear were: 5, 5, 5, 25, and 20 at 500, 1000, 2000, 4000, and 
8000 Hertz; for the left ear, they were: 5, 5, 5, 85, and 90 
at the same frequencies.  It was noted that the veteran was 
had much noise exposure and now had sensorineural loss in the 
left ear, noise induced.  

On his initial VA examination in March 1970, it was noted 
that hearing loss was noted on physical examination in July 
1968.  The veteran reported suffering from high frequency 
hearing loss.  Examination of the ears was reported to be 
normal.  The veteran failed to report for audiometric 
studies.  The veteran reported similar complaints during an 
evaluation in May 1970; however, no pertinent audiometric 
results were reported.  

Based on the above clinical findings, a rating action in July 
1970 granted service connection for high tone hearing loss, 
and a noncompensable evaluation was assigned, effective 
November 21, 1969.  

Medical evidence of record dated from March 1974 through May 
1977, including VA examination reports, reflect evaluation of 
several disabilities including the veteran's hearing loss.  
During a VA examination in April 1974, the veteran reported 
that his employment application had been held up on account 
of his hearing loss.  He reported some hearing trouble in 
conversation particularly in the presence of any noise.  On 
examination, it was noted that audiology indicated minus 6 
decibel loss with dip at 4000 and 8000 Hertz levels in the 
left ear; he had minus 8 decibel loss with similar dip in the 
right ear.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear and of 96 in the left 
ear.  The pertinent diagnosis was hearing loss in upper 
frequencies, sensorineural type; acoustic trauma due to 
explosive concussion.  

During a VA examination in May 1977, the veteran stated that 
his hearing seemed worse.  Audiometric evaluation revealed 2 
decibel loss for the left and right ear, with dip at 4000 and 
8000 Hertz level, bilaterally.  Speech recognition ability 
was 100 percent in both ears.  The pertinent diagnosis was 
hearing loss, bilateral, sensorineural type.  

On the occasion of a VA psychiatric examination in March 
1989, it was noted that the veteran suffered from hearing 
loss and paralysis of the 7th cranial nerve.  No audiological 
examination was conducted; however, the reported diagnoses 
included high frequency hearing loss, and paralysis of the 
7th cranial nerve.  

The veteran's application for an increased rating for his 
bilateral hearing loss (VA Form 21-4138) was received in 
February 1997.  Submitted in support of his claim was a VA 
outpatient treatment report dated in November 1996, which 
reflects a diagnosis of impaired hearing.  

In conjunction with his claim for an increased rating, the 
veteran was afforded a VA compensation examination in March 
1997, at which time he reported a hearing loss and constant 
tinnitus as a result of an explosion from a grenade; he 
stated that fragments from the grenade were still lodged in 
the sinus cavity and base of his brain.  He reported 
difficulty understanding conversations on the telephone, and 
following directions at work because of his inability to 
hear.  The veteran reported a lot of background noise 
associated with his job.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
75
LEFT
15
15
15
55
100

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 in the left ear.  

Received in December 1997 was a private medical statement 
from David Rodriguez, M.D., dated in November 1997, who 
evaluated the veteran for his hearing problem in October 
1997.  Dr. Rodriguez noted that an audiological evaluation 
showed that the veteran had a mild to borderline hearing loss 
in both ears throughout the speech frequencies with a mild 
hearing loss at the 2,000 frequencies in both ears, and a 
moderate to severe hearing loss at the 4,000 and 8,000 
frequencies.  

He noted that the veteran's speech reception threshold was 30 
decibels, bilaterally.  Dr. Rodriguez stated that he felt 
that those results were consistent with the veteran's 
complaint that he was having a great deal of trouble dealing 
at work; in addition, he felt that the veteran's hearing loss 
could be related to noise trauma to which he was exposed 
while in Vietnam in 1968.  Dr. Rodriguez also opined that the 
veteran would benefit from a hearing aid referral.  

The veteran was afforded a VA compensation examination in 
September 2000, at which time he reported having a hearing 
loss and a loud seashell-like tinnitus constantly in both 
ears as a result of an explosion of a grenade.  He stated 
that the fragments were still lodged in the sinus cavity and 
base of his brain.  The veteran also reported increased 
difficulty understanding at his place of employment.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
30
75
LEFT
25
25
20
80
90

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 80 in the left ear.  The 
examiner reported normal hearing at 250 through 2000 Hertz 
with a mild-severe sensorineural loss at 3000 through 8000 
Hertz; he also reported normal hearing at 250 through 2000 
Hertz, with a severe-profound sensorineural loss at 3000 
through 8000 Hertz level.  

II.  Legal analysis.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability. Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims 
(Court) held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  

The evaluation of the severity of disability is to be based 
on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

Recently enacted legislation spells out VA's duty to provide 
notice to claimants and assist them with the development of 
their claims. Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  In this case the RO 
complied with the act by informing the veteran of the 
evidence needed to substantiate his claims.  Such notice was 
provided in the statement of the case and supplemental 
statement of the case, which informed him of the evidence 
needed for higher evaluations.  He was also informed of the 
evidence that had been obtained.  The RO has sought all 
reported current treatment records, and has afforded the 
veteran examinations for his disability.  

The veteran contends that his service-connected bilateral 
hearing loss warrants a compensable evaluation.  He filed a 
claim for an increased rating in February 1997.  In June 
1999, VA changed the regulations pertaining to the evaluation 
of hearing loss during the course of the veteran's appeal.  
However, the pertinent regulations do not contain any 
substantive changes that affect this particular case, but 
generally add certain provisions that were already the 
practice of VA.  See 64 Fed. Reg. 25202-25210 (1999).  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.  38 C.F.R. 
§ 4.85 (2000).  The veteran has already been afforded the 
hearing tests required by the new regulations and these were 
used by the RO in the evaluation of his claim.  Consequently, 
the Board is able to evaluate this claim under the new 
regulations without prejudice to the veteran and will proceed 
with consideration of the appeal.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  

Under the regulations in effect prior to June 10, 1999, the 
evaluations of unilateral defective hearing range from 
noncompensable percent to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second (Hertz).  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I (for 
essentially normal acuity) through Level XI (for profound 
deafness).  38 C.F.R. § 4.85. 38 C.F.R. § 4.85, Diagnostic 
Codes 6100-6110 (in effect prior to June 10, 1999).  

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test, as it was in this case.  Examinations are to 
be conducted without the use of hearing aids.  As in the old 
regulations, to evaluate the degree of disability from 
defective hearing the rating schedule establishes 11 auditory 
acuity levels from Level I for essentially normal acuity 
through Level XI for profound deafness.  These are assigned 
based on a combination of the percent of speech 
discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations.  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  The evaluation of this disability under this method 
does not provide a basis to increase the veteran's disability 
compensation, as the schedular criteria are the same.  

Under 38 C.F.R. § 4.86(a), when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  Section 4.86(a) is not applicable in this case 
because, as noted above, results of audiology testing do not 
show puretone thresholds at all four of the specific 
frequencies of 55 decibels or more.  

The provisions of 38 C.F.R. § 4.86(b), when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  The audiometric results reported above 
show that the veteran does not have the exceptional pattern 
of hearing loss envisioned in 38 C.F.R. § 4.86(b).

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi¸ 3 Vet. App. 345 
(1992).  As noted above, the most recent audiometric 
examinations of the veteran's right ear in September 2000 at 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz were 25, 
20, 30, and 75, respectively.  Accordingly, the puretone 
threshold average was 38.  Speech discrimination of the right 
ear was 94 percent.  Such audiometric findings reflect Level 
I hearing in the right ear under 38 C.F.R. § 4.85, Table VI 
(2000).  The most recent audiometric examination of the left 
ear in frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz 
were 25, 20, 80, and 90, respectively, for a pure tone 
threshold average of 54.  Speech discrimination of the left 
ear was at 80 percent.  Such audiometric findings reflect 
Level IV hearing loss in the left ear under Table VI.  Such 
hearing acuity warrants a noncompensable evaluation under 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2000).  A review of all 
audiometric examinations, both during service and following 
the veteran's discharge from service, would support a finding 
of a noncompensable evaluation.  

In light of the foregoing, the preponderance of the evidence 
is against the veteran's claim for a compensable evaluation 
for bilateral hearing loss, and the doctrine of reasonable 
doubt does not apply.  

The Board has considered all of the potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, there is no 
section that provides a basis upon which to assign an 
increased evaluation for the reasons discussed therein 
regarding any of the veteran's service-connected 
disabilities.  In addition, the Board has also considered 
whether an extraschedular evaluation is warranted.  However, 
the Board concurs with the RO that the evidence does not 
support a finding that the instant case presents such an 
unusual or exceptional disability picture as to render 
impractical the application of the regular schedular 
standards.  As discussed above, there is a higher schedular 
evaluation available for the veteran's service- connected 
bilateral hearing loss, but the manifestations needed for the 
assignment of such a rating have not been demonstrated.  
Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalization for his hearing loss and, 
as the veteran has not indicated an inability to complete 
tasks or that he has been absent from work because of this 
disability, it has not been shown that it markedly interferes 
with employment.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996).  
Therefore, extra-schedular consideration under 38 C.F.R. 
§ 3.321(b) is not warranted in this case.  

The Board thus concludes that, there is no basis for 
providing an evaluation in excess of the current 
noncompensable evaluation for the veteran's bilateral hearing 
loss.  


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

